635 N.W.2d 515 (2001)
Roger NELSON, Respondent,
v.
JOHNSON BUILDERS AND DEVELOPERS and State Farm Group, Employer and Insurer, and
Fullerton Building Systems and CNA Insurance Company, Employer and Insurer, and
Fullerton Building Systems and U.S.F. & G., Relators, and
HealthPartners, Inc., and Prairie Rehabilitation Services, Intervenors.
No. C5-01-1451.
Supreme Court of Minnesota.
November 13, 2001.
Mark W. Shepherd, Worthington, for respondent/employee-Roger Nelson.
Douglas J. Brown, Minneapolis, for Employer/Insurer-Johnson Builders & Developers and State Farm Froup.
Philip C. Warner, Minneapolis, for Employer/Insurer-Fullerton Building Systems and CNA Companies.
Terry B. Lewis, Bloomington, for Relators-Fullerton Building Systems and U.S.F.&G.
Mark L. Laschansky, Minneapolis, Pro se for Intervenor-Health Partners, Inc.
LeAnn Schweback, Sioux Falls, SD, Pro se for Intervenor-Prarie Rehabilitation.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed July 30, 2001, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT:
James H. Gilbert
Associate Justice